The defendant has appealed from an adverse judgment on an insurance contract, and on October 2, 1939, filed its petition in error and on February 19, 1940, filed its brief, in which the authorities reasonably sustain the assignments of error.
The plaintiff has filed no brief and offers no excuse for such failure. As stated in Osborne v. Osborne, 163 Okla. 273,21 P.2d 1056, it is not the duty of this court to search the record for some theory upon which to sustain the action of the trial court.
The cause is reversed and remanded, with directions to grant a new trial.
WELCH, C. J., CORN, V. C. J., and OSBORN, BAYLESS, GIBSON, and HURST, JJ., concur. RILEY, DAVISON, and ARNOLD, JJ., absent.